FILED
                            NOT FOR PUBLICATION
                                                                               DEC 2 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JORGE LUIS OSEIDA, Jr.,                          No.   20-72393

              Petitioner,                        Agency No. A213-204-226

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 16, 2021
                             San Francisco, California

Before: SCHROEDER, W. FLETCHER, and MILLER, Circuit Judges.
Partial Concurrence and Partial Dissent by Judge MILLER

      Jorge Oseida was convicted of an aggravated felony and ordered removed to

Guatemala under 8 U.S.C. § 1227(a)(2)(A)(iii). In reviewing the determination of

an asylum officer, the Immigration Judge (“IJ”) held that Oseida did not have a

reasonable fear of persecution or torture in Guatemala. Because Oseida was


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
subject to expedited removal proceedings under 8 U.S.C. § 1228 and the IJ

concurred in the determination of the asylum officer, Oseida could not appeal to

the Board of Immigration Appeals. 8 C.F.R. § 1208.31(g)(1). Oseida petitions for

review in this court. We have jurisdiction under 8 U.S.C. § 1252(a)(1) and deny

his petition for review.

      Oseida contends that the asylum officer procedurally erred by failing to

“elicit all relevant information” pertinent to his claim for relief from removal. We

disagree. The asylum officer asked multiple open-ended questions over the course

of his interview. Those questions gave Oseida the opportunity to discuss any

personal history or personal characteristics that he feared could cause him to be

persecuted or tortured in Guatemala.

      Oseida further contends that the IJ’s negative reasonable fear determination

is not supported by substantial evidence. We do not find evidence in the record,

including the country conditions report, that would compel “any reasonable

adjudicator” to conclude, contrary to the IJ’s determination, that Oseida has a

reasonable fear of persecution on account of a protected ground or of torture if

removed to Guatemala. 8 U.S.C. § 1252 (b)(4)(B).

      PETITION DENIED.




                                          2
                                                                           FILED
Oseida v. Garland, No. 20-72393                                             DEC 2 2021
                                                                        MOLLY C. DWYER, CLERK
MILLER, Circuit Judge, concurring in part and dissenting in part:        U.S. COURT OF APPEALS



      I join the court’s disposition except to the extent that it reaches the merits of

Oseida’s challenge to the agency’s determination that he did not establish a

reasonable fear of persecution. With respect to that issue, I would hold that we lack

jurisdiction and would dismiss the petition for review.

      Under 8 U.S.C. § 1252(a)(2), we lack jurisdiction over factual challenges to

any final order of removal entered against an alien who, like Oseida, is removable

because of an aggravated-felony conviction. Nevertheless, we have created an

exception allowing us to review factual challenges to the denial of asylum or

withholding of removal where, as here, the agency “denies relief on the merits, for

failure to demonstrate the requisite factual grounds for relief, rather than in reliance

on the conviction.” Pechenkov v. Holder, 705 F.3d 444, 448 (9th Cir. 2012). In

addition to being inconsistent with the statute, that exception is contrary to

Nasrallah v. Barr, 140 S. Ct. 1683 (2020), in which the Supreme Court stated

categorically that “the court of appeals may not review factual challenges to a final

order of removal” of an alien who is removable because of an aggravated-felony

conviction. Id. at 1690. Indeed, it is “clearly irreconcilable” with that decision.

Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc). I would hold that

Nasrallah has abrogated our “on the merits” exception to section 1252(a)(2).